Citation Nr: 0319447	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-08 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include as secondary to service-connected right tarsal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1983 to March 
1985.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran appeared at a hearing before a hearing officer at 
the RO in April 1999.  A complete transcript of this hearing 
is of record.

When this case was before the Board in November 1999 and May 
2003, it was remanded for further RO actions.  The case was 
returned to the Board in July 2003.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  An acquired psychiatric disorder was not present in 
service or manifested within one year of the veteran's 
discharge from service.

3.  The veteran does not have post-traumatic stress disorder.

4.  Any currently present acquired psychiatric disorder is 
not etiologically related to service and was not caused or 
chronically worsened by service-connected disability.  

5.  No complex or controversial medical question is presented 
in this case.  




CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  Psychiatric disability is not proximately due to or the 
result of a service connected disability.  38 C.F.R. 
§ 3.310(a) (2002).

3.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§§ 20.901(d), 20.902 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on her behalf, the assistance that VA would render in 
obtaining evidence on the veteran's behalf, the evidence that 
the veteran should submit if she did not desire VA's 
assistance in obtaining such evidence, and the evidence that 
the RO has obtained.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that pertinent treatment records 
have been obtained, and the veteran has been provided with an 
appropriate VA examination.  Neither she nor her 
representative has identified any additional, available 
evidence or information that could be obtained to 
substantiate the claim.  In this regard, the Board notes that 
the claims folders contain documentation reflecting that 
Kimbrough Army Hospital treatment records, dated from 1994 
through 1995, were requested by the RO, however, such records 
were not found by the hospital.  While the RO failed to 
request these records using the veteran's maiden name, proper 
identifiers such as the veteran's correct date of birth and 
her correct social security number were utilized.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

II.  Factual Background.

The service medical records are negative for evidence of a 
psychiatric disorder.  They do show that a Physical 
Examination Board concluded that the veteran's medical 
conditions, to include chronic right ankle medial tendonitis 
and plantar fascitis of the right foot, precluded the veteran 
from the satisfactory performance of duty expected of a Unit 
Supply Specialist.  As such the veteran was discharged from 
active military service in March 1985.

By way of a July 1985 rating action, the veteran was awarded 
service connection for right post tibial tendon strain with 
medial foot fascitis and depressed arch.

In June 1997 the veteran filed her claim seeking entitlement 
to service connection for a depressive disorder, to include 
as secondary to her service-connected right tarsal tunnel 
syndrome.

In September 1997 the RO received treatment records from the 
Wahbash Valley Hospital, which are dated from 1990 to 1992.  
They show that the veteran was treated for complaints of 
depression and anxiousness regarding daily life activities.  
It was noted that in June 1990, the veteran sought treatment 
for depression and anxious symptoms following assault by her 
boyfriend.  The pertinent diagnoses in March 1992 were PTSD 
and personality disorder.  

In September 1997 the veteran also underwent a VA psychiatric 
examination.  At this time, she reported feeling depressed, 
having suicidal ideation, and crying frequently.  She also 
reported a history of having developed tendonitis while in 
service, and having been harassed by other military 
personnel.  Finally, the veteran indicated that she attempted 
to commit suicide during service; however, no one noticed, 
and she never reported the incident.  Based on the veteran's 
psychiatric, family, and social history, in addition to a 
mental status examination of the veteran, the VA examiner 
diagnosed the veteran with recurrent major depressive 
disorder.  

In correspondence, dated in May and July 1998, the veteran 
indicated that sexist behavior and sexual harassment in 
service had triggered her depression.  Thereafter, she 
continued to be depressed because she did not feel that her 
medical [foot] condition was taken seriously.

In September 1998 the veteran underwent another VA 
psychiatric examination.  The VA examiner reviewed the 
veteran's claims folder prior to the examination.  In regards 
to the veteran's alleged sexual harassment in service, the 
examiner noted that the veteran did not at any time state 
that there was a direct threat to her life.  She did not 
describe any signs or symptoms of PTSD, including nightmares 
or flashbacks.  She did not describe any amnesia or 
detachment.  She had no restrictive affect or feeling of 
shortened future.  She did not describe any hypervigilence or 
startle response.  Consequently, the examiner determined that 
the veteran did not seem to be impaired by PTSD.  
Furthermore, in the examiner's opinion, the veteran's in-
service experience, as distressful as it was, did not cause a 
direct threat to her life and did not meet the criteria for 
PTSD disorder.  The diagnoses were major depressive disorder 
and generalized mild anxiety disorder with panic disorder.

In April 1999 the veteran testified before a hearing officer 
at the RO.  She indicated that she did not have any 
psychiatric problems prior to entry into service.  According 
to the veteran, she did not formally recognize that she had a 
psychiatric disorder, until she received medical treatment 
following an attempted suicide approximately two and half 
years prior to her current hearing.  The veteran reiterated 
that her depression began in service as the result of the 
sexual harassment she experienced, in addition to the foot 
injury she sustained in service.  The veteran testified that 
while in service, Dr. Cruz placed her on physical profile due 
to her foot injury.  In addition, she advised that Dr. Cruz 
had conducted a psychiatric evaluation.  Finally, the veteran 
testified that in regards to her depression, she was 
presently attending weekly therapy sessions.

In December 1999, the RO received the veteran's outpatient 
treatment records from the Indianapolis VA Medical Center 
(VAMC) for the period from January 1997 to the present.  The 
relevant records reflect that the veteran requested treatment 
at this facility for depression and anxiety.  In October 
1997, she underwent a mental health assessment.  At this 
time, she reported a history of depression and current 
interpersonal stressors due to the declining health of her 
husband.  The veteran also reported a family history of 
depression.  Based on the veteran's reported medical, mental, 
and psychosocial history, in addition to mental status 
evaluation, the impression was rule out depression vs. 
dysthymic disorder.  It was noted the veteran's problems 
consisted of depression and sexual harassment issues in 
service.  Individual cognitive therapy sessions to set goals 
and boundaries were recommended.  

Following the veteran's initial session at the VA Mental 
Health Clinic in November 1997, the psychiatrist's impression 
were adjustment disorder with depressed mood and passive-
aggressive and dependent personality traits.  Remaining 
treatment records reflect that the veteran continued to be 
seen at the Mental Health Clinic through February 1999, at 
which time, the diagnoses were adjustment disorder with 
depressed mood and personality disorder, not otherwise 
specified with histrionic, borderline passive-aggressive and 
dependent features.

In an August 2001 outpatient record the veteran's treating 
podiatrist indicated that there appeared to be a link between 
the veteran's intractable long term pain and depression.  

In February 2003 the veteran underwent a final VA psychiatric 
examination.  It was noted that the veteran's claims folders 
were reviewed prior to and in conjunction with her 
examination.  Based on examination of the veteran, coupled 
with diagnostic testing and evaluation of the veteran's 
history and complaints, the examiner indicated that the 
veteran evidenced no symptoms of affective or anxiety 
disorder at this time.  According to the examiner, the 
veteran appeared to suffer Axis II issues characterized by 
lifelong tendencies to provide care for others, to put 
herself in situations that were prone to victimization, and 
to develop intense and impulsive heterosexual bonds.  The 
examiner indicated that the repercussions of these tendencies 
tended to result in intermittent mood disturbance.  The 
examiner advised that the veteran appeared rather over-
reliant upon Xanax; however, her current vocational and 
social circumstances appeared stable.  The diagnosis was 
personality disorder, not otherwise specified.  The examiner 
advised that this diagnosis predated military duty and was 
most likely secondary to circumstances of her upbringing.  
The examiner advised that the veteran's episodic mood 
disturbance appeared secondary to relationship issues and 
unrelated to her tarsal tunnel syndrome.

III.  Legal Criteria

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

A personality disorder is not a disease or injury for 
purposes of VA compensation benefits.  38 C.F.R. § 3.303(c).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) noted that VA 
had adopted a final rule in October 1996, effective November 
7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The veteran contends that service connection is warranted for 
psychiatric disability because it is related to her military 
service, to include incidents of alleged sexual harassment, 
or related to her service-connected foot disability.  The 
veteran contends that she manifested psychiatric symptoms in 
service, but acknowledges that she did not seek psychiatric 
treatment until many years after service.  

There is no evidence of an acquired psychiatric disorder in 
service medical records, nor is there any medical evidence 
documenting the presence of an acquired psychiatric disorder 
until many years after the veteran's discharge from service.  
The post-service medical evidence shows that various 
psychiatric diagnoses have been rendered.  As noted above, 
service connection may not be granted for a personality 
disorder.  Although PTSD was diagnosed in March 1992, it was 
not attributed to a service stressor and the later medical 
evidence shows that the veteran does not meet the criteria 
for this diagnosis.  Although the veteran's podiatrist has 
suggested that the veteran's depression is related to 
longstanding pain associated with her service-connected foot 
disability, none of the health care professionals with 
expertise in mental illness has related any acquired 
psychiatric disorder to the veteran's military service or her 
service-connected foot disability.  Moreover, the most recent 
psychiatric examiner concluded that the veteran has a 
personality disorder rather than a chronic acquired 
psychiatric disorder and that her recurrent mood disturbances 
are unrelated to her service-connected foot disability.  The 
Board has found this VA medical opinion against the claim to 
be the most probative evidence of whether the veteran 
currently has an acquired psychiatric disorder, which is 
related to military service and/or the veteran's service-
connected foot disability.  The examiner's report reflects 
that his opinion is based upon a review of the veteran's 
pertinent medical history, as reflected in her hearing 
testimony, the service medical records and other pertinent 
evidence of record.  In addition, the examiner provided 
persuasive reasoning for his opinion, which the Board has 
found to be consistent with the evidence of record.

The veteran's own statements to the effect that she has an 
acquired psychiatric disorder that is etiologically related 
to service or service-connected disability are of no 
probative value since lay persons such as the veteran are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  The Board has considered the matter of the resolution 
of reasonable doubt in favor of the veteran.  However, 
application of the benefit-of-the-doubt doctrine is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Brown, 1 Vet. App. 49, 53-56 (1990).  

As a final point, with respect to the veteran's request for 
an opinion from an independent medical expert, the Board 
finds that the no complex or controversial medical question 
warranting such an opinion has been presented in this case.  
Therefore, an advisory opinion from an independent medical 
expert is not required under 38 C.F.R. § 20.902.  See also 
38 C.F.R. § 20.901(d).


ORDER

Entitlement to service connection for psychiatric disability, 
to include as secondary to service-connected right tarsal 
tunnel syndrome, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

